Citation Nr: 1410182	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-38 133	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for sleap apnea, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. The Veteran testified during an  October 2010 Decision Review Officer (DRO) hearing. He did not appear for a subsequently scheduled September 2012 Travel Board hearing before a              Veterans Law Judge (VLJ) of the Board, but soon thereafter indicated his intent                         to withdraw the appeal.      


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, through September 21, 2012 correspondence then received at the RO, the Veteran provided notification that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013). An appeal may be withdrawn as to any or all issues involved in the appeal          at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


